Citation Nr: 0507562	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Parkinson's disease 
with early dementia and reflex sympathetic dystrophy, 
including based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to October 
1969, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied in pertinent 
part the veteran's claim of entitlement to service connection 
for Parkinson's Disease with early dementia and reflex 
sympathetic dystrophy, including based on exposure to 
herbicides.  The veteran has perfected a timely appeal.

This Board remanded this claim in January 2004, and it has 
been returned to the Board.

When the veteran filed his original claim for service 
connection for Parkinson's disease in August 2000, he also 
filed claims of entitlement to service connection for 
hypertension and major depressive disorder.  The Board 
referred the veteran's service connection claims for 
hypertension and major depressive disorder back to the RO in 
its January 2004 remand.  To date, however, these issues have 
not been adjudicated.  Accordingly, the issues of entitlement 
to service connection for hypertension and major depressive 
disorder are again referred to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served in Vietnam from November 1967 to 
December 1968 and is presumed to have been exposed to 
herbicides, including Agent Orange.

3.  There is no competent medical evidence linking the 
veteran's Parkinson's disease with early dementia and reflex 
sympathetic dystrophy to service or to any incident of 
service, to specifically include in-service exposure to Agent 
Orange.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for Parkinson's disease with early dementia and 
reflex sympathetic dystrophy, including based on exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2004); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), generally should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In September 2001, prior to the initial adjudication of the 
veteran's service connection claim for Parkinson's Disease 
with early dementia and reflex sympathetic dystrophy, 
including based on exposure to herbicides, the veteran and 
his service representative were informed that the evidence 
needed to substantiate the claim was that showing a medical 
relationship between this condition and service.  The veteran 
was advised of what records VA would attempt to obtain on his 
behalf and what records he was expected to provide.  He also 
was advised to tell VA of, or submit, any additional 
information or evidence that he wanted considered.  This 
notice served to tell the veteran to submit relevant evidence 
in his possession.  38 C.F.R. § 3.159(b) (2004).  The veteran 
responded in November 2001 with a statement that he had no 
more information or evidence to submit in support of his 
claim.

Pursuant to the Board's remand, the veteran was given 
specific information as to the evidence needed to 
substantiate his claim.  In a letter dated in April 2004, he 
was advised that if he had any evidence in his possession 
that would support the claim,  he should submit it.  

Some of the notice was provided after the initial denial.  In 
Pelegrini the Court held that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that VA would satisfy the VCAA notice requirements by 
ensuring that the proper notice was ultimately provided, or 
by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 
122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran does not contend that his Parkinson's disease 
with early dementia and reflex sympathetic dystrophy began in 
service.  The veteran's service medical records make no 
reference to Parkinson's disease.  There is no medical 
evidence indicating that he had Parkinson's disease prior to 
1999.  Because there is no evidence documenting the existence 
of Parkinson's disease prior to 1999, and there is no other 
competent evidence linking the claimed disability to a 
disease or injury (including Agent Orange exposure) in 
service, the Board finds that a medical examination or 
opinion is not necessary.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1356 (Fed. Cir. 2003) (holding that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection").

Under the circumstances in this case, the veteran has 
received the notice and assistance required by the VCAA.  
Further assistance has no reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); see 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).



Factual Background

The veteran reported no history of neurological problems at 
his enlistment physical examination in June 1962.  Clinical 
evaluation revealed that the veteran's neurological system 
was normal.

There are no records of in-service treatment for Parkinson's 
disease, including as secondary to herbicide exposure.

The veteran again reported no history of neurological 
problems at his separation physical examination in September 
1969.  Clinical evaluation was unchanged, and the veteran was 
found qualified for separation from service.

A review of the veteran's service personnel records shows 
that he served in Vietnam from November 1967 until December 
1968.  His military occupational specialty while in Vietnam 
was a clerk.

A review of the veteran's post-service treatment records from 
the Pennsylvania Soldiers' and Sailors' Home shows that he 
was admitted to this facility in October 1999.  It was 
reported that he presented with atypical Parkinson's disease.  
Physical examination revealed that he had incoordination and 
reflex-sympathetic dystrophy syndrome in the right upper 
extremity with stiffness, tightness, and decreased grip 
strength.  He also had early dementia and delusions.  The 
admission diagnoses included atypical Parkinson's disease and 
reflex-sympathetic dystrophy syndrome.

VA outpatient treatment records shows that, in February 2000, 
physical examination revealed a shuffling gait and a hand 
grip that was much weaker on the right than the left.  The 
veteran was oriented times three.  The assessment included 
atypical Parkinson's disease.

In an October 2000 letter, Dr. P.J.S., M.D., stated that, 
after examining the veteran, there were two possibilities.  
First, the veteran had true Parkinson's disease and, second, 
the veteran's Parkinsonism from all of his medications was 
permanent.  

In his claim for benefits received in August 2000, the 
veteran reported no treatment for Parkinson's disease prior 
to October 2000.

Following private outpatient treatment in May 2001, the 
diagnosis was idiopathic Parkinson's disease.  The private 
examiner commented that this disease was responding to 
medication.

On VA aid and attendance examination in November 2001, the 
impressions included atypical Parkinson's Disease manifested 
by increasing tremors of the hands, stiffness and slowness of 
movement, loss of dexterity, deterioration of handwriting, 
balance and ambulation difficulties, and walking in a stooped 
position.


Analysis

The veteran and his service representative contend that he is 
entitled to service connection for Parkinson's disease with 
early dementia and reflex sympathetic dystrophy, because the 
disease is due to in-service exposure to herbicides.

Under the laws administered by VA, service connection will be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2004).  A 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Because the veteran served in Vietnam from November 1967 
until December 1968, he is presumed to have been exposed to 
herbicides during such service.  However, Parkinson's disease 
is not among the diseases listed at 38 C.F.R. § 3.309(e) for 
which service connection is warranted on a presumptive basis 
due to in-service herbicide exposure.  See also 38 U.S.C.A. 
§ 1116. 

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  

Congress mandated that NAS determine, to the extent possible: 
(1) whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  

Based on these provisions, the Secretary has determined that 
there is no positive association between herbicide exposure 
and the development of Parkinson's disease.  The Secretary 
found that the credible evidence against an association 
between herbicide exposure and Parkinson's disease outweighs 
the credible evidence for such an association.  Therefore, 
presumptive service connection was not warranted for that 
disease or any other disease not specifically listed in 38 
C.F.R. § 3.309(e).  Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,632, 27,638-39 
(May 20, 2003).

Notwithstanding the fact that Parkinson's Disease with early 
dementia and reflex sympathetic dystrophy is not subject to 
presumptive service connection on the basis of herbicide 
exposure; the veteran could still establish service 
connection for this disease with competent evidence that it 
was incurred in service, was present during other presumptive 
periods, or by submitting medical or scientific evidence that 
it was in fact due to herbicide exposure during service.  See 
Combee v. Brown.

There is no competent medical or scientific evidence linking 
the veteran's Parkinson's disease to herbicide exposure in 
service.  As a lay person, the veteran is not competent to 
provide such an opinion.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Additionally, the evidence does not establish that the 
veteran's Parkinson's disease was manifested to a degree of 
10 percent or more within one year following his discharge 
from service in 1969.  The medical evidence of record shows 
that Parkinson's disease with early dementia and reflex 
sympathetic dystrophy was initially discovered in October 
1999, approximately 30 years after his separation from 
service.  Thus, the evidence of record does not establish 
that the veteran's Parkinson's disease was shown in service 
or within one year thereafter, such that he is entitled to 
service connection for this disability on a presumptive basis 
as a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Service-connection could be established, nonetheless by 
competent evidence linking the current Parkinson's disease to 
a disease or injury in service.  38 C.F.R. § 3.303(d).  There 
is no competent evidence of a nexus between the veteran's 
Parkinson's disease and any incident of service such that he 
is entitled to service connection for this disability on a 
direct service incurrence basis.  The veteran does not 
contend-and the record does not show-that Parkinson's disease 
was present during service or for many years thereafter.  
More importantly, none of the private examiners who have 
treated the veteran's Parkinson's disease since 1999 related 
it to service or to any incident of service, including Agent 
Orange exposure.  

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to 
service connection for Parkinson's disease with early 
dementia and reflex sympathetic dystrophy, including based on 
exposure to herbicides.  The Board has considered the benefit 
of the doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for Parkinson's disease 
with early dementia and reflex sympathetic dystrophy, 
including based on exposure to herbicides, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


